Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges Including Interest on Deposits Six months ended September 30, Fiscal Year Ended March 31, 2008 2007 2008 2007 2006 2005 2004 Income before income taxes (4,813) 14,792 27,362 28,594 22,558 18,432 19,198 Income tax expense (2,228) 4,863 8,949 9,566 6,903 5,369 6,332 Net income (2,585) 9,929 18,413 19,028 15,655 13,063 12,866 Fixed charges: Interest expense on deposits 17,087 19,285 38,073 32,251 19,988 16,144 15,509 Interest expense on Federal Home Loan Bank advances and other borrowings 2,927 4,122 8,572 7,882 4,908 - - Total fixed charges 20,014 23,407 46,645 40,133 24,896 16,144 15,509 Earnings (for ratio calculation) 15,201 38,199 74,007 68,727 47,454 34,576 34,707 Ratio of earnings to fixed charges 0.76x 1.63x 1.59x 1.71x 1.91x 2.14x 2.24x
